The day on which the verdict is given, is computed as one of the fomda>s which are Mowed to move for a new trial.IN this case a verdict was given for the plaintiff in the Circuit Court of Lancaster county on Tuesday; and on the Saturday following, a motion was made by the defendant for a rule to shew cause why there should not be a new trial. That Court however being of opinion that the motion was too late, because the day on which a verdict is given should be included.in the four days, refused the rule; and the defendant appealed to this court.